UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8140


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS THOMAS PERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:03-cr-00170-BO-1; 5:10-cv-00076-BO)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas Thomas Person, Appellant Pro Se.       Joe Exum, Jr.,
Jennifer P. May-Parker, Assistant United States Attorneys,
Joshua Bryan Royster, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina; Steve R. Matheny, Assistant United
States Attorney, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Douglas    Thomas    Person       seeks    to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)     motion.        The    order    is     not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.     § 2253(c)(1)(B)          (2006).              A    certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies       this      standard        by      demonstrating           that

reasonable       jurists       would     find     that     the       district      court’s

assessment       of      the   constitutional          claims        is    debatable       or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district

court denies relief on procedural grounds, the prisoner must

demonstrate       both     that    the    dispositive          procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Person has not made the requisite showing.                           Accordingly, we

deny Person’s motions for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and     legal    contentions      are    adequately         presented      in    the



                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3